DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: In battery disconnect circuits comprising: a latch; a battery-disconnect subcircuit configured to control current leakage and connected to the latch, the latch configured to maintain a power supply state and a no-power supply state of the battery-disconnect subcircuit; and a power-enable subcircuit connected to the battery-disconnect subcircuit, wherein an enable signal switches the battery-disconnect subcircuit to the power supply state and an off signal switches the battery-disconnect subcircuit to the no-power supply state, prior art of record does not teach or clearly suggest a level shifting buffer that comprises a first n-type metal-oxide semiconductor field-effect transistor (NMOS FET) and a second NMOS FET, wherein a first gate terminal of the first NMOS FET is connected to a second gate terminal of the second NMOS FET.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851    



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851